Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Art Unit – Location


The Art Unit location of your application in the USPTO may have changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.

Terminal Disclaimer

The terminal disclaimer filed on 2/2/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent US 10841445 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Allowable Subject Matter

Claims 1-8, 10, and 11 are allowed.


The following is an Examiner’s statement of reasons for allowance: The closest reference of record is Hirao (US 2018/0063356 A1).

 In the Applicant’s independent claims 1, 6, 7, and 11 the reference of Hirao does not teach:

For claim 1:  a clock controller configured to set a frequency of an image transfer clock for transferring the image data of the document from the scanner controller to the controller, wherein the clock controller sets the frequency of the image transfer clock to a first frequency in a case where another predetermined image process is not being performed at least when a job for scanning the document by the scanner is started, and wherein the clock controller sets the frequency of the image transfer clock to a second frequency lower than the first frequency in a case where the another predetermined image process is being performed at least when the job for scanning the document by the scanner is started.

For claim: 6: setting a frequency of an image transfer clock for transferring the image data of the document from the scanner controller to the controller such that (i) the frequency of the image transfer clock is set to a first frequency in a case where another predetermined image process is 3APPL. No. 16/503,665ATTORNEY DOCKET No. CANO-4301 not being performed at least when a job for scanning the document by the scanner is started and (ii) the frequency of the image transfer clock is set to a second frequency lower than the first frequency in a case where the another predetermined image process is being performed at least when the job for scanning the document by the scanner is started.

For claim 7:  setting a frequency of an image transfer clock for transferring the image data of the document from the scanner controller to the controller such that (i) the frequency of the image transfer clock is set to a first frequency in a case where another predetermined image process is not being performed at least when a job for scanning the document by the scanner is started and (ii) the frequency of the image transfer clock is set to a second frequency lower than the first frequency in a case where the another predetermined image process is being performed at least when the job for scanning the document by the scanner is started.

For claim 11:  and a clock controller configured to control a frequency of an image transfer clock for transferring the image data of the document from the scanner controller to the controller, wherein the clock controller controls the frequency of the image transfer clock based on whether another predetermined image process is being performed when a job for scanning the document by the scanner is started.

Hirao fails to directly anticipate or render the above underlined limitations obvious (to be used with other claimed limitations).

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Other relevant Prior Art

Yamamoto (US 2016/0210543 A1) 

Abstract
An information processing apparatus includes a plurality of modules and a change processing portion. The modules are capable of executing data processing on data stored in a memory connected thereto via a bus. The change processing portion is configured to change a frequency of an operation clock signal to be supplied to each module, in accordance with either one of or both a number and types of the modules that execute the data processing in parallel, during execution of a specific data process of executing the data processing by each module at a preset execution timing.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED W BARNES whose telephone number is (571) 270-1785. The examiner can normally be reached Mon-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-270-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TED W. BARNES/ Ph.D. Electrical Engineering
Primary Examiner
Art Unit 2675



/TED W BARNES/Primary Examiner, Art Unit 2675